NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JORGE E. BARBOSA,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-194
                                             )
GATE GOURMET INC. and                        )
REEMPLOYMENT ASSISTANCE                      )
APPEALS COMMISSION,                          )
                                             )
             Appellees.                      )
                                             )

Opinion filed October 24, 2018.

Appeal from the Reemployment Assistance
Appeals Commission.

Jason H. Clark, West Palm Beach, for
Appellant.

Amanda L. Neff, Deputy General Counsel
and Chief Appellate Attorney, Tallahassee,
for Appellee Reemployment Assistance
Appeals Commission.

Christina F. Meddin of Seyfarth Shaw
LLP, Atlanta, Georgia, for Appellee
Gate Gourmet Inc.


PER CURIAM.


             Affirmed.
KELLY, and SALARIO, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE
Concur.




                                  -2-